Citation Nr: 1118464	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-17 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from October 1992 to January 1998 and from April 2000 to July 2002.  She also has reported periods of service in the Army National Guard and Army Reserve, as well as in the Air Force and Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) that, in pertinent part, denied service connection for a psychiatric disorder (listed as a bipolar disorder).  The appeal was later transferred to the Houston, Texas Regional Office (RO).  

A May 2008 RO decision also denied service connection for a psychiatric disorder (listed, at that time, as depression).  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Specifically, the development should include: (a) attempting to verify the Veteran's precise dates of service; (b) obtaining any outstanding pertinent records; and (c) affording a new examination wherein the examiner provides an etiological opinion that shows consideration of psychiatric diagnoses and treatment the Veteran received in the first post-service year. 
Verify dates of service and obtain records

As noted above, the Veteran had verified active duty in the Army from October 1992 to January 1998 and from April 2000 to July 2002.  The DD Form 214 for the Veteran's period of active duty in the Army from October 1992 to January 1998 indicates that she had no prior active service or inactive service.  The DD Form 214 for the Veteran's second period of active duty in the Army from April 2000 to July 2002 shows that she had seven years, one month and sixteen days of prior active service and two years, eleven months, and fourteen days of prior inactive service.  

At the March 2011 Board hearing, the Veteran testified that she had additional active duty in the Air Force from 1989 to 1990.  She also stated that she was in the Army National Guard from 1990 to 1991 and in the Army Reserves from 1991 to 1992.  She further reported that she was in the Air National Guard from 1998 to 2000.  The Board notes that those periods of service have not been verified.  

Additionally, in a July 2007 statement, the Veteran reported that she received treatment at a mental health clinic at Fort Wainwright in Alaska in 1997.  She also stated that she was treated at a mental health clinic between 2000 and 2002 while stationed at Fort Lee in Georgia.  The Board observes that there is no indication that there has been an attempt to obtain any mental health clinic records for the Veteran's periods of service.  

Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the following: the Army; Army National Guard; Army Reserve; Air Force; and Air National Guard.  An attempt should also be made to obtain any additional available mental health clinic or mental hygiene records, as well as any additional service treatment records.  




Afford a new examination/obtain a new opinion that shows consideration of psychiatric treatment in first post service year.

The Veteran's available service treatment records do not specifically show treatment for diagnosed psychiatric problems.  Such records do show treatment for mood problems on occasions during her periods of service.  A May 2001 treatment report noted that the Veteran was seen for complaints including extreme hot flashes and feeling fidgety, as well as feeling tired and dragging.  The Veteran also reported that she was suffering from mood swings, anger, irritability, and lability (crying).  The assessment included mood swings/lability/anger secondary to a hormone imbalance versus a thyroid abnormality versus premenstrual syndrome.  It was noted that the Veteran would be started on Celexa.  A July 2001 treatment entry indicated that the Veteran reported that her mood swings were greatly controlled by Celexa.  The diagnoses included mood lability, improved on Celexa.  

Post-service treatment records show treatment for variously diagnosed psychiatric disorders.  

For example, A November 2002 VA treatment entry, within a year of the Veteran's separation from her second period of verified active duty in the Army in July 2002, noted that a phone message was received from her and she stated that she needed a consultation for mental health because she had been feeling depressed lately.  It was noted that the Veteran was called and that a message was left for the Veteran to return the call.  

A February 2003 VA treatment report, also within a year of the Veteran's separation from her second period of verified active duty in the Army in July 2002, indicated that she reported that she had recently been having an up and down type feeling.  She reported that if something would happen, she would snap.  It was noted that the Veteran had been on Celexa in the past and that she had recently starting taking it again.  As to an impression, the examiner indicated that the Veteran had a depressive disorder and that she had been taking Celexa.  

A May 2003 VA treatment entry, also within a year of the Veteran's separation from her second period of verified active duty in the Army in July 2002, related a diagnosis of dysthymia.  Another May 2003 VA treatment entry indicated an impression of dysthymia; rule out major depression; rule out bipolar disorder; and rule out an adjustment disorder with mixed emotions.  

An October 2004 VA treatment entry noted that the Veteran had a history of an affective disorder consisting of depression and mood swings (fluctuating and sustained irritable moods).  The impression, at that time, was a mood disorder, not otherwise specified (rule out bipolar affective disorder versus depressive disorder with prominent irritable moods).  A Subsequent October 2004 VA treatment report related diagnoses including a bipolar disorder I.  A November 2004 VA treatment report also indicated diagnoses including a bipolar disorder I.  

An August 2010 VA psychiatric examination report noted that the Veteran's claims file and medical records were reviewed.  The Veteran reported that she was the eldest of three children and that she was mostly raised by her biological mother who was physical and verbally abusive to her.  She stated that she enlisted in the Air Force at age nineteen and that she eventually went into the Army.  It was noted that the Veteran was in the Air Force from 1989 to 1990, and that she was in the Army from 1992 to 1998 and from 2000 to 2002.  The Veteran reported that she had National Guard and Reserve service during the years in between her active duty in the Army and the Air Force.  She indicated that she was seen by a mental health professional in 1997 at Fort Wainwright.  She also stated that in early 2002, when she was pregnant with her daughter, she was seen by mental health professionals at Fort Stewart in Georgia.  The examiner stated that there were no records available to verify such treatment.  

The examiner reported that the Veteran was treated for a mood disorder from 2002 to 2009.  The examiner indicated that the Veteran claimed she started taking antidepressant medication in the Army in 2002, which were prescribed by a primary care physician.  The examiner stated, however, that no records were found of such treatment.  The examiner reported that the Veteran stated that she first started having symptoms of a bipolar disorder in 1996 while going through her first divorce.  It was noted that the Veteran related that she did not get any treatment until 2001 when she was pregnant with her second child.  The examiner indicated that records showed that the Veteran was treated for mood swings secondary to a hormonal imbalance, but that the Veteran contended that it was for an exacerbation of a bipolar disorder.  The examiner noted that the Veteran stated that she was treated with Celexa which made her more moody and Violent.  It was noted that the Veteran reported that eventually after her discharge from service, she was correctly diagnosed with a bipolar disorder and given Lithium at a VA facility.  The examiner reported that the Veteran indicated that she stopped all medications over a year ago and that she denied any current manic or depressive symptoms.  

The diagnosis was a bipolar disorder, not otherwise specified.  The examiner commented that the Veteran's bipolar disorder "[was] less likely as not (less than 50/50 probability) caused by or a result of in-service illness, injury, [or] event."  The examiner indicated that she did not find much evidence that the Veteran's bipolar disorder had its onset during military service.  The examiner remarked that based on the interview, the Veteran's bipolar disorder could have existed prior to service and that if it was truly caused by the military, she would expect to see numerous mental health notes while on active duty with several forms of treatment.  The examiner stated that she did not find any evidence of a bipolar disorder existing during the Veteran's military service and that the notes solely indicated moodiness during certain life stressors while on active duty.  

The Board observes that the VA examiner did not specifically address the diagnoses of various psychiatric disorders (such as the following: depressive disorder; dysthymia; and rule out major depression; rule out bipolar disorder; and rule out an adjustment disorder with mixed emotions), all within one year of her July 2002 discharge from her second verified period of active duty in the Army.  Additionally, the examiner stated that although the Veteran reported that she started taking antidepressant medication in 2002, no records were found of such treatment.  The Board observes, however, that the Veteran's service treatment records do show that she was started on Celexa in May 2001 and that it was noted that her mood lability was improved on Celexa in July 2001.  Further, the Board notes that the examiner indicated that the Veteran's bipolar disorder could have existed prior to service and that if it was truly caused by the military, there would be numerous health notes while on active duty.  The Board observes, however, that there is no medical evidence presently of record showing that the Veteran's bipolar existed prior to her periods of service.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, showing a thorough review of the entire claims folder, as to her claim for service connection for a psychiatric.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army; Army National Guard; Army Reserve; Air Force; or Air National Guard.  Also request that a search be conducted for all mental health clinic records or mental hygiene records, as well as any additional service treatment records, pertaining to the Veteran during her periods of service.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated her for psychiatric problems since December 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since December 2009 should be obtained.  

3.  Schedule the Veteran for a VA examination by a psychiatrist to determine the nature of her claimed psychiatric disorder and for an opinion as to whether the disorder is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current psychiatric disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's periods of service.  If the examiner finds that any diagnosed psychiatric disorders existed prior to the Veteran's periods of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner must specifically acknowledge and discuss the records of relevant treatment in the first post-service year as well as the Veteran's report that her psychiatric disorder first manifested during her periods service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

4.  Thereafter, review the Veteran's claim for entitlement to service connection for a psychiatric disorder.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


